          Case 1:15-cr-00093-VEC Document 490 Filed 04/02/20 Page 1 of 1

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 4/2/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :          15-CR-93 (VEC)
                 -against-                                      :
                                                                :             ORDER
                                                                :
 SHELDON SILVER,                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 1, 2020, the Second Circuit issued a mandate reversing and

vacating Defendant’s conviction on Counts 1s, 2s, and 5s and affirming the conviction on Counts

3s, 4s, 6s, and 7s and remanding this case to dismiss the indictment with prejudice as it pertains

to the reversed counts and for resentencing (Dkt. 489);

        IT IS HEREBY ORDERED that Counts 1s, 2s, and 5s of the (S1) Superseding

Indictment (Dkt. 32) are DISMISSED.

        IT IS FURTHER ORDERED that resentencing is scheduled for June 25, 2020, at 2:00

p.m. The parties’ sentencing submissions are due no later than June 11, 2020.

        IT IS FURTHER ORDERED that the Government must submit a letter of no more than

five, single-spaced pages addressing whether the Second Circuit’s decision affects Defendant’s

forfeiture amounts and, if so, to what extent, no later than June 4, 2020. Defendant may respond

with a letter abiding by the same restrictions no later than June 11, 2020.



SO ORDERED.
                                                                _________________________________
Date: April 2, 2020                                                   VALERIE CAPRONI
New York, New York                                                  United States District Judge
